WW5*
                                ELECTRONIC RECORD




COA #      02-15-00094-CR                        OFFENSE:        22.02


           Leonard James Hall v. The State of
STYLE:     Texas                                 COUNTY:         Tarrant

COA DISPOSITION:       AFFIRM                    TRIAL COURT:    371st District Court



DATE: 08/27/2015                   Publish: NO   TC CASE #:      1352061D




                         IN THE COURT OF CRIMINAL APPEALS



          Leonard James Hall v. The State of
STYLE:    Texas                                       CCA#             \M •IS
         J\PP£LLAA/T^                 Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:         j11i?fair                               SIGNED:                           PC:.

JUDGE:      flj^fiu^                                  PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD